Case 1:20-cv-00392-PAB-NRN Document 49 Filed 05/26/20 USDC Colorado Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-00392-PAB-NRN

  A.K., a minor by and through KELLEY MOYER,

         Plaintiff,

  v.

  CHERRY CREEK SCHOOL DISTRICT NO. 5,
  BOARD OF EDUCATION FOR THE CHERRY CREEK SCHOOL DISTRICT,
  SCOTT SIEGFRIED, in his official capacity as Superintendent of Cherry Creek School District,
  and
  CAROLL DURAN, in her official capacity as Principal of Endeavor Academy,

        Defendants.
  ______________________________________________________________________________

               JOINT MOTION FOR ENTRY OF PROTECTIVE ORDER
  ______________________________________________________________________________

         Plaintiff A.K., a minor by and through Kelley Moyer, and Defendants Cherry Creek

  School District No. 5 (“District”), Board of Education for the Cherry Creek School District,

  Scott Siegfried, and Caroll Duran, by and through their undersigned attorneys, hereby submit this

  joint motion for entry of a protective order limiting the disclosure of confidential information.

  As grounds for this joint motion, the parties state as follows:

         1.      During the course of discovery, the parties will be producing documents that are

  confidential. As a result, the parties agree that a protective order is warranted to protect the

  sensitive and confidential nature of such documents.

         2.      The parties have agreed to the terms of a Protective Order, a form of which is

  attached to this Motion as Exhibit A.

         3.      This lawsuit involves allegations of constitutional violations involving a public
Case 1:20-cv-00392-PAB-NRN Document 49 Filed 05/26/20 USDC Colorado Page 2 of 4




  school district and its students. Consequently, the parties anticipate that certain testimony and

  documents disclosed in this matter may relate to information that is confidential and thereby

  implicate the common law and statutory privacy interests of current and former District students.

  Confidential information may include, without limitation, student records, and personal

  information related to such individuals, e.g. financial or medical records. See, e.g., 22 U.S.C. §

  1232g and 34 C.F.R. § 99.3 (Family Educational Rights and Privacy Act (FERPA) and

  implementing regulations) (prohibiting an educational institution from disclosing personally

  identifiable information regarding students).

         4.      As a result, a protective order is necessary to protect the Plaintiff, Defendants, and

  other persons not parties to this litigation from annoyance, embarrassment, and oppression.

         5.      A protective order permitting information be designated as confidential after a

  review of the information it contains and based on a good faith belief that the information is

  confidential or otherwise entitled to protection will “serve the interests of a just, speedy, and less

  expensive determination of complex disputes by alleviating the need for and delay occasioned by

  extensive and repeated judicial intervention.” Gillard v. Boulder Valley School District RE-2,

  196 F.R.D. 382, 386 (D. Colo. 2000).

         WHEREFORE, for the reasons set forth above, the parties respectfully request that the

  Court enter the proposed Protective Order in the form accompanying this motion.

         RESPECTFULLY SUBMITTED this 26th day of May, 2020.




                                                    2
Case 1:20-cv-00392-PAB-NRN Document 49 Filed 05/26/20 USDC Colorado Page 3 of 4




                              THE DIGUISEPPE LAW FIRM, P.C.

                              By:       s/ Raymond M. DiGuiseppe
                                    Raymond M. DiGuiseppe
                                    4320 Southport-Supply Road, Suite 300
                                    Southport, NC 28461
                                    law.rmd@gmail.com
                                    Counsel for Plaintiff

                              SEMPLE, FARRINGTON, EVERALL & CASE, P.C.

                              By:        s/ Daniel P. Spivey
                                    M. Brent Case
                                    Jonathan P. Fero
                                    Daniel P. Spivey
                                    1120 Lincoln Street, Suite 1308
                                    Denver, CO 80203
                                    (303) 595-0941
                                    bcase@semplelaw.com
                                    jfero@semplelaw.com
                                    dspivey@semplelaw.com
                                    Counsel for Defendants




                                          3
Case 1:20-cv-00392-PAB-NRN Document 49 Filed 05/26/20 USDC Colorado Page 4 of 4




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 26th day of May, 2020, a correct copy of the foregoing
  JOINT MOTION FOR ENTRY OF PROTECTIVE ORDER was filed via CM/ECF and
  served on the following:

  Adam Kraut, Esq.
  Joseph Greenlee, Esq.
  Firearms Policy Coalition
  1215 K Street, 17th Floor
  Sacramento, CA 95814
  akraut@fpclaw.org
  jgreenlee@fpclaw.org

  Raymond M. DiGuiseppe
  The DiGuiseppe Law Firm, P.C.
  4320 Southport-Supply Road, Suite 300
  Southport, NC 28461
  law.rmd@gmail.com

  Eugene Volokh
  385 Charles E. Young Dr. E
  Los Angeles, CA 90095
  volokh@law.ucla.edu

  Attorneys for Plaintiff



                                             By:    s/ Kathleen Schmidt




                                                4
